Case 3:20-cv-00080-RLY-MPB Document 4 Filed 04/08/20 Page 1 of 1 PageID #: 25




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

GREGORY P. STODGHILL,                              )
                                                   )
                             Petitioner,           )
                                                   )
                        v.                         )       No. 3:20-cv-00080-RLY-MPB
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
                             Respondent.           )


                                       FINAL JUDGMENT

        The Court now enters FINAL JUDGMENT in favor of the respondent and against the

petitioner.

        The motion for relief pursuant to 28 U.S.C. § 2255 is denied and the action is dismissed

with prejudice.



Date: ________________
         4/08/2020
Laura Briggs, Clerk of Court




By: __________________

     Deputy Clerk
